 Case 8:21-cv-01559-CEH-SPF Document 7 Filed 09/09/21 Page 1 of 2 PageID 50


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

BRITTANY WILLIAMS,

      Plaintiff,

v.                                                  Case No: 8:21-cv-1559-CEH-SPF

PINELLAS PARK ELEMENTARY
SCHOOL,

      Defendant.
                                        /

                                      ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Sean P. Flynn on August 24, 2021 (Doc. 6). In the Report and

Recommendation, Magistrate Judge Flynn recommends that: 1. Plaintiff’s motion

for leave to proceed in forma pauperis (Doc. 2) be denied; and 2. Plaintiff’s complaint

(Doc. 1) be dismissed without prejudice and with leave to file an amended complaint

that complies with the Federal Rules of Civil Procedure. The magistrate judge further

recommends that the amended complaint, if any, be due within 20 days of the date the

Report and Recommendation becomes final. Plaintiff was furnished a copy of the

Report and Recommendation and afforded the opportunity to file objections pursuant

to 28 U.S.C. § 636(b)(1). No such objections were filed.

      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now
Case 8:21-cv-01559-CEH-SPF Document 7 Filed 09/09/21 Page 2 of 2 PageID 51


     ORDERED AND ADJUDGED:

     (1)   The Report and Recommendation of the Magistrate Judge (Doc. 6) is

           adopted, confirmed, and approved in all respects and is made a part of

           this Order for all purposes, including appellate review.

     (2)   Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is

           DENIED.

     (3)   Plaintiff’s complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

           Plaintiff is granted leave to file an amended complaint that complies with

           the Federal Rules of Civil Procedure within 20 days of the date of this

           Order. Failure to file an amended complaint within the time provided,

           will result in this matter being dismissed without further notice of the

           Court.

     DONE AND ORDERED at Tampa, Florida on September 9, 2021.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                        2
